In a proceeding pursuant to CPLR article 75 to confirm an arbitration award in a proceeding entitled Matter of Ann T. Anderson et al. v Howard Kates, Ann Tesluk Anderson and A&H Bagels, Inc., appeal from a judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated July 26, 1999, which confirmed the award.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the confirmation of the award was proper. O’Brien, J. P., Altman, Krausman and Gold-stein, JJ., concur.